                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

 LISA MORRIS, MICHAEL BUI, and
 TUMIKA WILLIAMS on behalf of
 themselves and all others similarly situated,

                          Plaintiffs,
                                                       CASE NO. 3:18-cv-157-RJC-DSC
 v.

 BANK OF AMERICA, N.A.,

                          Defendant.


                                                ORDER

          THIS MATTER comes before the Court on “Plaintiffs’ Motion to Strike New Arguments

in Defendant’s Reply, or in the Alternative, for Leave to File Surreply” (document #32).

Defendant opposes the Motion.

          For the reasons stated therein, the Motion is granted in part and denied in part. Plaintiff is

granted leave to file a sur-reply within five days of entry of this Order. Otherwise, the Motion is

denied.

          SO ORDERED.
                                  Signed: October 24, 2018
